OPINION OF THE COURT
PER CURIAM:
This is an appeal from appellant’s, Ernest Fowler’s, conviction by a jury of murder of the second degree and robbery and burglary. Appellant has raised the following issues:
(1) the evidence is¿ insufficient to sustain the conviction;
(2) the trial court erred in admitting photographs of the victim’s home and the alleged murder weapon;
(3) the prosecution violated Rule 1100 of the Pennsylvania Rules of Criminal Procedure;
(4) the trial court erred in permitting testimony concerning a picture of appellant taken after his arrest;
*208(5) the arresting officer lacked probable cause to arrest appellant;
(6) the bloodstained money introduced into evidence was improperly obtained;
(7) probable cause did not exist for the issuance of search warrants for appellant’s clothing or blood samples;
(8) the written and oral confessions of appellant were illegally obtained and prejudicially cumulative.
We have reviewed each issue and find that they do not warrant the granting of a new trial nor the vacation of the judgment of sentence.
The judgment of sentence of the Court of Common Pleas, is affirmed.